Title: Thomas Jefferson Randolph to James Madison, 4 October 1826
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Oct 4 1826
                            
                        
                        Mr Brockenbrough Proctor of the University of Virginia has shewn me a letter from the comptroller of the
                            Treasury of the U S. requiring a certificate from the legal representative of Thomas Jefferson that his estate has no
                            claim to monies refunded under act of congress as duties on paid marble capitals &c imported for that Institution.
                            The estate of Thomas Jefferson has no claim, to such monies
                        
                            
                                Th: J: Randolph
                            
                        Executor of Th Jefferson decd
                    